Case 9:18-cv-80994-DLB Document 123 Entered on FLSD Docket 06/26/2019 Page 1 of 5



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:18-cv-80994-DLB

      NITV FEDERAL SERVICES, LLC,

             Plaintiff,

      v.

      DEKTOR CORPORATION and ARTHUR
      HERRING, III,

             Defendants.


           PLAINTIFF’S MEMORANDUM IN OPPOSITION TO HERRING’S MOTION
           TO DEMAND REMOVAL OF JUDGE BRANNON AS INCOMPETANT [SIC]

            Plaintiff NITV Federal Services, LLC (“Plaintiff”), by and through undersigned counsel,

  hereby submits this memorandum in opposition to defendant Arthur Herring, III’s (“Herring”)

  Motion to Demand Removal of Judge Brannon as Incompetant [sic] (the “Motion”) [D.E. 117],

  and states as follows:

            1.      The Motion demands the “immediate removal” of the Court due to “gross

  incompetence” and because the Court “seems to have shown a complete dedication to help an

  international criminal enterprise….”1 Plaintiff interprets the Motion as seeking recusal under

  either 28 U.S.C. § 144 and/or 28 U.S.C. § 455, the two statutes pertaining to recusal where a

  movant alleges bias/prejudice. For the reasons stated herein, the Motion should be denied.2

            2.      Herring’s complaints with respect to the Court appear to be limited to the May 17,



  1
            See Motion, p. 1.
  2
            As with Herring’s other recently-filed motions, the Motion does not contain the certification required by
  Local Rule 7.1(a)(3). Again, Herring never attempted to confer with respect to this or any of the myriad of motions
  he has filed over the preceding week.
Case 9:18-cv-80994-DLB Document 123 Entered on FLSD Docket 06/26/2019 Page 2 of 5



  2019 Order on Motions for Final Default Judgment and Permanent Injunction Against Dektor

  Corporation (the “Default Judgment/Injunction Order”) [D.E. 95]. Specifically, Herring takes

  issue with the injunctive restrictions imposed by the Court, including the removal of anti-Plaintiff

  material from certain websites. Herring suggests that the Court was incorrect in its ruling and

  boldly proclaims that he “will NOT obey any of [Judge] Brannon’s rulings of what I can and cannot

  do or speak.”3

         3.        “Two federal statutes, 28 U.S.C. §§ 455 and 144, govern recusal and courts must

  construe them in pari materia.” Elso v. United States, No. 07-21313, 2010 U.S. Dist. LEXIS

  131573, *2 (S.D. Fla. Dec. 3, 2010); see also Taylor v. Bradshaw, No. 11-80911-CIV, 2014 U.S.

  Dist. LEXIS 148468, at *1 (S.D. Fla. Oct. 7, 2014). “Under these statutes, judges are presumed to

  be impartial and the movant bears the burden of demonstrating an objectively reasonable basis for

  questioning the judge’s impartiality.” Id. Although not specified in the Motion, Plaintiff will

  address both statutes below.

         4.        28 U.S.C. § 144 provides:

                   Whenever a party to any proceeding in a district court makes and
                   files a timely and sufficient affidavit that the judge before whom the
                   matter is pending has a personal bias or prejudice either against him
                   or in favor of any adverse party, such judge shall proceed no further
                   therein, but another judge shall be assigned to hear such proceeding.

                   The affidavit shall state the facts and the reasons for the belief that
                   bias or prejudice exists, and shall be filed not less than ten days
                   before the beginning of the term at which the proceeding is to be
                   heard, or good cause shall be shown for failure to file it within such
                   time. A party may file only one such affidavit in any case. It shall
                   be accompanied by a certificate of counsel of record stating that it is
                   made in good faith.

         5.        “A Motion to Recuse filed under 28 U.S.C. § 144 is aimed at recusing a judge for


  3
         Id. at ¶ 3.

                                                     2
Case 9:18-cv-80994-DLB Document 123 Entered on FLSD Docket 06/26/2019 Page 3 of 5



  actual bias, as well as the appearance of impropriety.” Elso, 2010 U.S. Dist. LEXIS 131573, at

  *4. In deciding whether recusal is warranted, the court must determine “(1) whether a party has

  made and timely filed an affidavit; (2) whether the affidavit is accompanied by a good faith

  certificate of counsel; and (3) whether the affidavit is legally sufficient.” Id. “To be legally

  sufficient, an affidavit must state with particularity material facts that, if true, would convince a

  reasonable person that a personal, rather than judicial, bias exists against the party or in favor of

  the adverse party.” Id.

           6.       Here, the Default Judgment/Injunction Order was entered on May 17, 2019.

  Herring waited more than 30 days from entry of that Order – until June 18, 20194 – to file the

  Motion. The Motion is untimely. Further, there is no affidavit attached to the Motion and no good

  faith certificate. The Motion is therefore procedurally improper.

           7.       Finally, even if Herring’s rambling could be construed as an affidavit, it would be

  legally insufficient. Nothing in the Motion suggests that the Court has a personal bias/prejudice.

  To the contrary, even though Dektor was in default and not defending this action, the Court still

  took the time to carefully parse Plaintiff’s claims, enter a detailed 18-page Order, and require

  further evidence/affidavits from Plaintiff prior to entry of a monetary judgment. Simply put, the

  Motion is devoid of any material facts that would support recusal and it is both procedurally and

  substantively deficient.

           8.       28 U.S.C. § 455 states that a judge “shall disqualify himself in any proceeding in

  which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). A judge must also

  disqualify “where he has a personal bias or prejudice concerning a party, or personal knowledge


  4
           Interestingly, Herring previously represented to the Court that he would be “out of the country for business
  from June 18 to July 3. I will have no access to my office email or phone during that time.” See D.E. 106. Shockingly,
  Herring appears to have lied again.

                                                            3
Case 9:18-cv-80994-DLB Document 123 Entered on FLSD Docket 06/26/2019 Page 4 of 5



  of disputed evidentiary facts concerning the proceeding.” 28 U.S.C. § 455(b)(1). In Christo v.

  Padgett, 223 F.3d 1324 (11th Cir. 2000), the Eleventh Circuit explained that, “[u]nder § 455, the

  standard is whether an objective, fully informed lay observer would entertain significant doubt

  about the judge's impartiality.” Christo, 223 F.3d at 1333. This standard, although broad, “is still

  one of reasonableness and should not be interpreted to require recusal on spurious or vague charges

  of partiality.” Smith v. Pepsico, Inc., 434 F. Supp. 524, 525 (S.D. Fla. 1977). “[J]udicial rulings

  alone almost never constitute a valid basis for a bias or partiality motion.” Liteky v. United States,

  510 U.S. 540, 541 (1994).

         9.        Further, “opinions formed by the judge on the basis of facts introduced or events

  occurring in the course of the current proceedings, or of prior proceedings, do not constitute a basis

  for a bias or partiality motion unless they display a deep-seated favoritism or antagonism that

  would make fair judgment impossible.” Id. Herring cannot use § 455 as a means through which

  to challenge prior rulings of this Court, yet that is exactly what the Motion is trying to accomplish.

  As stated above, Herring has not pointed to any facts that would justify recusal here.

         WHEREFORE, Plaintiff respectfully requests that the Court enter an Order denying the

  Motion.



  June 26, 2019.

                   Respectfully submitted                Respectfully submitted,

                   ADVISORLAW PLLC                        DESOUZA LAW, P.A.
                   2925 PGA Boulevard                     101 NE Third Avenue
                   Suite 204                              Suite 1500
                   Palm Beach Gardens, FL 33410           Fort Lauderdale, FL 33301
                   Telephone: (561) 622-7788              Telephone: (954) 603-1340
                   Jdloughy@advisorlaw.com                DDesouza@desouzalaw.com

                    By:/s/ James D’Loughy                 By: /s/ Daniel DeSouza, Esq.______
                                                    4
Case 9:18-cv-80994-DLB Document 123 Entered on FLSD Docket 06/26/2019 Page 5 of 5



                         James D’Loughy, Esq.                   Daniel DeSouza, Esq.
                          Florida Bar No: 052700                Florida Bar No.: 19291

                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 26, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record. I

  further certify that on June 26, 2019, I served the foregoing document via US Mail to Dektor

  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.

                                                /s/ Daniel DeSouza___
                                                Daniel DeSouza, Esq.
  4841-1795-7485, v. 1




                                                   5
